Citation Nr: 1010666	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1978.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine, on behalf of the RO in 
Detroit, Michigan.

The claim of entitlement to service connection for bilateral 
hearing loss is addressed in the remand of portion and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In May 1980, the RO denied the Veteran's initial claim 
seeking service connection for bilateral hearing loss.  
Although provided notice of this decision, the Veteran did 
not perfect an appeal thereof.

2.  Evidence received since the May 1980 rating decision is 
new and material, as it raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

New and material evidence has been submitted since the May 
1980 rating decision, and the Veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has certain statutory and regulatory duties to notify and 
assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board is not precluded from adjudicating the issue 
involving the Veteran's claim of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
because the claim is reopened.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

In February 1980, the Veteran submitted a claim of 
entitlement to service connection for bilateral hearing loss.  
In April 1980, the Veteran underwent VA audiological testing 
that demonstrated bilateral hearing within normal limits.  
38 C.F.R. § 3.385 (2009).  In May 1980, because the Veteran's 
hearing was within normal limits, bilaterally, the RO denied 
the Veteran's service-connection claim for lack of a then 
current diagnosis.  Id.; see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Veteran did not file a notice of 
disagreement to the May 1980 rating decision and, 
accordingly, the decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2009).  

In June 2004, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for bilateral 
hearing loss.  In order to reopen a claim which has been 
previously denied and which is final, the Veteran must 
present new and material evidence.  38 U.S.C.A. § 5108.  If 
the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In December 2004, the RO determined that new and material 
evidence had not been presented to reopen the Veteran's claim 
for entitlement to service connection for bilateral hearing 
loss.  Such a determination, however, is not binding on the 
Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Because the May 1980 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Comparing the evidence received since the May 1980 decision 
to the evidence of record before then, the Board finds that 
the Veteran has submitted new and material evidence in 
support of his claim.  Prior to the May 1980 rating decision, 
the evidence of record included the Veteran's service 
treatment records that showed bilateral hearing loss on the 
Veteran's November 1975 enlistment examination.  Further, in 
August 1976, the Veteran's service treatment records 
demonstrated that he fell from his bunk, struck his head, and 
lost consciousness for approximately 3 minutes.  Fellow 
servicemen brought the Veteran to the dispensary for 
treatment where it was noted that the Veteran had blood 
draining from his ears and nose.  After this incident, 
service treatment records showed that the Veteran complained 
of left ear hearing difficulty and ringing in his left ear.  
Subsequent audiograms demonstrated bilateral hearing loss, 
including during his November 1978 service discharge 
examination.  Pursuant to his original service connection 
claim, the Veteran underwent an April 1980 VA examination 
wherein the Veteran's hearing acuity was found to be within 
normal limits.  As such, the RO denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
due to the lack of a then current diagnosis.  38 C.F.R. 
§ 3.385; see Brammer, 3 Vet. App. at 225.  

Evidence submitted since the May 1980 final rating decision 
includes a November 2004 VA examination, which demonstrated 
mild sloping to moderate right ear sensorineural hearing 
loss, and mild to sloping to severe mixed left ear hearing 
loss.  The Board finds that this evidence is new as a current 
diagnosis was not of record at the time of the May 1980 
rating decision, and material because a current diagnosis is 
a previously unestablished fact necessary to substantiate the 
Veteran's claim.  38 C.F.R. § 3.156(a); see Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  Taking into consideration the evidence 
demonstrating left ear hearing loss on the Veteran's service 
entrance examination, and the evidence concerning the 
Veteran's inservice August 1976 injury, the Board finds that 
evidence of a current bilateral hearing loss raises a 
reasonable possibility of substantiating the Veteran's 
underlying service-connection claim.  38 C.F.R. § 3.156(a).  
Thus, the claim to service connection for bilateral hearing 
loss is reopened.  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the appeal is granted to that extent only.


REMAND

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  In order to establish service connection for a 
claimed disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253; 
see also Pond, 12 Vet App. at 346.

In this regard, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).  The Veteran's service entrance examination 
notes left ear hearing loss.

The Board finds that a remand for a medical examination and 
opinion is required to comply with VA's duty to assist.  VA's 
duty to assist includes providing a medical examination when 
is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2009).  A VA 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that a 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  

Although a VA examination was provided in November 2004, this 
examination is insufficient for purposes of determining 
service connection.  The examiner provided no rationale for 
the opinion that the etiology of the Veteran's current 
bilateral hearing loss was "unknown."  A medical opinion 
that contains only data and conclusions without any 
supporting analysis is accorded no weight.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  Further, an opinion 
that is unsupported and unexplained is purely speculative and 
does not provide the degree of certainty required for medical 
nexus evidence.  Id.; see Bloom v. West, 12 Vet. App. 185, 
187 (1999).  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr, 21 Vet. App. at 312.  
Consequently, the Board finds that the November 2004 VA 
examination is inadequate and, thus, a remand for another VA 
examination is warranted.


Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who 
treated him for bilateral hearing loss 
before his active duty service, if any, 
and during the course of this appeal.  The 
RO must then obtain copies of the related 
treatment records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that he 
is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
hearing loss found.  The claims file must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to what 
type of hearing loss the Veteran currently 
has with respect to each ear.  Moreover, 
if right ear hearing loss is found, the 
examiner must render an opinion as to 
whether any degree of the Veteran's 
current right ear hearing loss is related 
to his period of military service, or to 
any incident therein.  If left ear hearing 
loss is found, the examiner must render an 
opinion as to whether any degree of his 
left ear hearing loss is related to his 
period of military service, or to any 
incident therein.  The examiner must also 
provide an opinion as to whether the left 
ear hearing loss noted on the Veteran's 
service entrance examination was 
aggravated by the Veteran's military 
service, or to any incident therein, to 
include the head injury in August 1976.  A 
complete rationale for all opinions 
expressed, including citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  If 
the examiner cannot render an opinion 
without resorting to mere speculation, the 
examiner must thoroughly explain why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
aforementioned examination and to 
cooperate in the development of the claim.  
The consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained and associated with the 
claims file that shows that notice 
scheduling the examination was sent to the 
last known address.  Documentation must 
also be obtained and associated with the 
claims file in the event that any notice 
that was sent was returned as 
undeliverable.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


